143 Ga. App. 853 (1977)
240 S.E.2d 230
BRAMBLETT
v.
WHITFIELD FINANCE COMPANY.
54659.
Court of Appeals of Georgia.
Submitted October 3, 1977.
Decided November 14, 1977.
Edge & Edge, John D. Edge, for appellant.
Telford, Stewart & Stephens, William M. House, Kinney, Kemp, Pickell, Avrett & Sponcler, Henry C. Tharpe, Jr., for appellee.
BELL, Chief Judge.
Summary judgment was granted plaintiff in this suit on a promissory note to recover a balance due of $2,898.20, plus attorney fees and costs.
Defendant answered the complaint and denied any indebtedness. Code Ann. § 25-301 et seq. (Ga. L. 1955, pp. 431, 432). Thereafter, plaintiff served its request for admissions on defendant under CPA § 36 (Code Ann. § 81A-136), to which defendant did not reply within 30 days after service. There being no objection made to the request and no motion made for permission to file an answer late, nor to withdraw the admissions generated by the failure to answer, the matter contained in the request has been admitted, and is binding upon the defendant. CPA § 36 (a), supra; Strickland v. C & S Nat. Bank, 137 Ga. App. 538, 540 (224 SE2d 504). Thus defendant has admitted the whole case as he admitted the validity of the debt; the balance due and owing; and the genuineness of the note; and an indebtedness to plaintiff in the amount of $2,898.20, plus attorney fees and court costs. Summary judgment was appropriately granted as there remains no material issue of fact. Walker Enterprises, Inc. v. Mullis, 124 Ga. App. 305 (183 SE2d 534).
Judgment affirmed. McMurray and Smith, JJ., concur.